Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 23, 2015

                                            No. 04-15-00151-CV

                         IN RE Dr. Richard Bruce DE BENEDETTO M.D.

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

        On March 18, 2015, relator filed a pro se petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to mandamus relief.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on March 23, 2015.



                                                        PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 111069C, styled In the Interest of E.D., E.D., I.D., and J.D., Children,
pending in the County Court at Law, Kerr County, Texas, the Honorable Cathy Morris, Associate Judge, presiding.